Exhibit 10.5

[FORM OF FACE OF NOTE]

[INCLUDE FOLLOWING LEGEND IF A GLOBAL NOTE]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREUNDER IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A
DEPOSITARY OR A SUCCESSOR DEPOSITARY. THIS NOTE IS NOT EXCHANGEABLE FOR NOTES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO TRANSFER
OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE DEPOSITARY TO
A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY
OR ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE INDENTURE.]

[INCLUDE FOLLOWING LEGEND IF A RESTRICTED SECURITY]

[THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

(2) AGREES FOR THE BENEFIT OF OREXIGEN THERAPEUTICS, INC. (THE “COMPANY”) THAT
IT WILL NOT OFFER, SELL, PLEDGE OR

 

A-1



--------------------------------------------------------------------------------

OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF; OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT; OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT; OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED BY THE COMPANY IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS
BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS. NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]

THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES. THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) WITHIN THE
MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND THIS LEGEND IS REQUIRED BY SECTION 1275(c) OF THE CODE.

Holders may obtain information regarding the amount of any OID, the issue price,
the issue date and the yield to maturity relating to the Notes by contacting:
Orexigen Therapeutics, Inc., 3344 N. Torrey Pines Ct., Suite 200, La Jolla,
California, 92037, Attention: General Counsel, Fax: (858) 875-8650.

 

A-2



--------------------------------------------------------------------------------

OREXIGEN THERAPEUTICS, INC.

0% Convertible Senior Secured Note due 2020

 

No. [        ]    [Initially]1 $[        ]            

CUSIP No. [            ]

OREXIGEN THERAPEUTICS, INC., a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Company,” which term includes any
successor corporation or other entity under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to [CEDE & CO.]2
[        ]3, or registered assigns, the principal sum [as set forth in the
“Schedule of Exchanges of Notes” attached hereto]4 [of $[        ]]5, which
amount, taken together with the principal amounts of all other outstanding
Notes, shall not, unless permitted by the Indenture, exceed $165,000,000 in
aggregate at any time, in accordance with the rules and procedures of the
Depositary, on July 1, 2020, and interest thereon as set forth below.

This Note shall not bear interest unless the Stockholder Approval is not
obtained prior to the Stockholder Approval Deadline, in which case the Notes
held by a Qualifying Holder shall bear interest from the Stockholder Approval
Deadline at the rate of 8% per annum, or from the most recent date to which
interest had been paid or provided for to, but excluding, the next scheduled
Interest Payment Date, if applicable, until July 1, 2020 or until the principal
and any unpaid and accrued interest are paid or duly provided for or until
Stockholder Approval is obtained. Interest is payable semi-annually in arrears
on each July 1 and January 1, commencing on January 1, 2017, to Holders of
record at the close of business on the preceding June 15 and December 15
(whether or not such day is a Business Day), respectively. Additional Interest
will be payable as set forth in Section 4.06(d) and Section 6.03 of the
within-mentioned Indenture, and any reference to interest on, or in respect of,
any Note therein shall be deemed to include Additional Interest if, in such
context, Additional Interest is, was or would be payable pursuant to any of such
Section 4.06(d) or Section 6.03, and any express mention of the payment of
Additional Interest in any provision therein shall not be construed as excluding
Additional Interest in those provisions thereof where such express mention is
not made.

Any Defaulted Amounts shall accrue interest per annum at the rate borne by the
Notes plus one percent (of if the Notes bear no interest, at the rate of one
percent), subject to the enforceability thereof under applicable law, from, and
including, the relevant payment date to, but excluding, the date on which such
Defaulted Amounts shall have been paid by the Company, at its election, in
accordance with Section 2.03(c) of the Indenture.

 

1  Include if a global note.

2  Include if a global note.

3  Include if a physical note.

4  Include if a global note.

5  Include if a physical note.

 

A-3



--------------------------------------------------------------------------------

The Company shall pay the principal of and interest, if applicable, on this
Note, if and so long as such Note is a Global Note, in immediately available
funds to the Depositary or its nominee, as the case may be, as the registered
Holder of such Note. As provided in and subject to the provisions of the
Indenture, the Company shall pay the principal of any Notes (other than Notes
that are Global Notes) (i) at the office or agency designated by the Company for
that purpose or, at the Company’s option, by check mailed to the Holder’s
address as it appears in the Note Register or (ii) under certain circumstances,
by wire transfer in immediately available funds to the Holder’s account within
the United States. The Company has initially designated the Trustee as its
Paying Agent, Conversion Agent, Custodian and Note Registrar in respect of the
Notes and its agency in the Borough of Manhattan, The City of New York, as a
place where Notes may be presented for payment or for registration of transfer
and exchange.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Note the right to convert this Note into shares of Common Stock on the
terms and subject to the limitations set forth in the Indenture. Such further
provisions shall for all purposes have the same effect as though fully set forth
at this place.

This Note will be secured by the Collateral. Reference is made to the Indenture
and the Collateral Documents for terms relating to such security, including the
release, termination and discharge thereof. The Company shall not be required to
make any notation on this Note to reflect any grant of such security or any such
release, termination or discharge.

The Company’s obligations under this Note and all other Obligations are fully
and unconditionally guaranteed, jointly and severally, by the Guarantors from
time to time party to the Indenture.

This Note, and any claim, controversy or dispute arising under or related to
this Note, shall be construed in accordance with and governed by the laws of the
State of New York.

In the case of any conflict between this Note and the Indenture, the provisions
of the Indenture shall control and govern.

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed manually by the
Trustee or a duly authorized authenticating agent under the Indenture.

[Remainder of page intentionally left blank]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

OREXIGEN THERAPEUTICS, INC. By:  

 

  Name:     Title:  

Dated:

 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

U.S. BANK NATIONAL ASSOCIATION

as Trustee, certifies that this is one of the Notes described in the
within-named Indenture.

By:  

 

  Authorized Signatory

 

A-5



--------------------------------------------------------------------------------

[FORM OF REVERSE OF NOTE]

OREXIGEN THERAPEUTICS, INC.

0% Convertible Senior Secured Note due 2020

This Note is one of a duly authorized issue of Notes of the Company, designated
as its 0% Convertible Senior Secured Notes due 2020 (the “Notes”), initially
limited to the aggregate principal amount of $165,000,000 all issued or to be
issued under and pursuant to an Indenture dated as of March [●], 2016 (the
“Indenture”), between the Company and U.S. Bank National Association, as the
trustee (in such capacity, the “Trustee”) and the collateral agent, to which
Indenture and all indentures supplemental thereto reference is hereby made for a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company and the Holders of the Notes.
Capitalized terms used in this Note and not defined in this Note shall have the
respective meanings set forth in the Indenture.

In case certain Events of Default shall have occurred and be continuing, the
principal of, and interest on, all Notes may be declared, by either the Trustee
or Holders of at least 25% in aggregate principal amount of Notes then
outstanding, and upon said declaration shall become, due and payable, in the
manner, with the effect and subject to the conditions and certain exceptions set
forth in the Indenture.

Subject to the terms and conditions of the Indenture, the Company will make
payment in respect of the principal amount of any Note on the Maturity Date (i)
to the Holder who surrenders a Note at the office or agency designated by the
Company for that purpose to collect such payment in respect of the Note or, at
the Company’s option, by check mailed to such Holder at its address as it
appears on the Note Register or (ii) under certain circumstances, by wire
transfer in immediately available funds to the Holder’s account within the
United States. The Company will make all payments in respect of the Fundamental
Change Repurchase Price on the Fundamental Change Repurchase Date in accordance
with Section 2.03 of the Indenture. The Company will pay cash amounts in money
of the United States that at the time of payment is legal tender for payment of
public and private debts.

The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Notes, and in
certain other circumstances, with the consent of the Holders of not less than a
majority in aggregate principal amount of the Notes at the time outstanding,
evidenced as in the Indenture provided, to execute supplemental indentures
modifying the terms of the Indenture and the Notes as described therein. It is
also provided in the Indenture that, subject to certain exceptions, the Holders
of a majority in aggregate principal amount of the Notes at the time outstanding
may on behalf of the Holders of all of the Notes waive any past Default or Event
of Default under the Indenture and its consequences.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay

 

A-6



--------------------------------------------------------------------------------

or deliver, as the case may be, the principal (including the Fundamental Change
Repurchase Price, if applicable) of, accrued and unpaid interest, if any, on,
and the cash or shares of Common Stock, as applicable, due upon conversion of,
this Note at the place, at the respective times, at the rate and in the lawful
money or shares of Common Stock, as the case may be, herein prescribed.

The Notes are issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof. At the office or agency
of the Company referred to on the face hereof, and in the manner and subject to
the limitations provided in the Indenture, Notes may be exchanged for a like
aggregate principal amount of Notes of other authorized denominations, without
payment of any service charge but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any transfer or similar tax that may be
imposed in connection therewith as a result of the name of the Holder of the new
Notes issued upon such exchange of Notes being different from the name of the
Holder of the old Notes surrendered for such exchange.

No sinking fund is provided for the Notes. The Notes are redeemable, as a whole
or in part, at any time prior to the Maturity Date at the option of the Company
with the consent of the holders of at least seventy percent (70%) of the
aggregate principal amount of the Notes then outstanding. The Redemption Price
for any such Optional Redemption is equal to 100% of the principal amount of the
Notes to be redeemed, together with accrued and unpaid interest, if any, to, but
excluding, the Redemption Date.

Upon the occurrence of a Fundamental Change, the Holder has the right, at such
Holder’s option, to require the Company to repurchase for cash all of such
Holder’s Notes or any portion thereof (in principal amounts of $1,000 or
integral multiples thereof) on the Fundamental Change Repurchase Date at a price
equal to the Fundamental Change Repurchase Price.

Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, prior to the close of business on the second Scheduled Trading Day
immediately preceding the Maturity Date, to convert any Notes or portion thereof
that is $1,000 or an integral multiple thereof, into shares of Common Stock at
the Conversion Rate specified in the Indenture, as adjusted from time to time as
provided in the Indenture.

 

A-7



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:

TEN COM = as tenants in common

UNIF GIFT MIN ACT = Uniform Gifts to Minors Act

CUST = Custodian

TEN ENT = as tenants by the entireties

JT TEN = joint tenants with right of survivorship and not as tenants in common

Additional abbreviations may also be used though not in the above list.

 

A-8



--------------------------------------------------------------------------------

SCHEDULE A6

SCHEDULE OF TRANSFERS AND EXCHANGES OF NOTES

OREXIGEN THERAPEUTICS, INC.

0% Convertible Senior Secured Notes due 2020

The initial principal amount of this Global Note is          DOLLARS
($[        ]). The following increases or decreases in this Global Note have
been made:

 

Date of transfer or

exchange

  

Amount of

decrease in

principal amount
of this Global Note

  

Amount of

increase in

principal amount
of this Global Note

  

Principal amount
of this Global Note
following such

decrease or

increase

  

Signature of

authorized

signatory of

Trustee or

Custodian

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

    

           

 

6  Include if a global note.

 

A-9



--------------------------------------------------------------------------------

ATTACHMENT 1

[FORM OF NOTICE OF CONVERSION]

OREXIGEN THERAPEUTICS, INC.

0% Convertible Senior Secured Notes due 2020

 

To: U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN 55107

The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (that is $1,000 principal amount or an
integral multiple thereof) below designated, into shares of Common Stock or
cash, as applicable, in accordance with the terms of the Indenture referred to
in this Note, and directs that any shares of Common Stock issuable and
deliverable upon such conversion, together with any cash for any fractional
share, or cash, as applicable, and any Notes representing any unconverted
principal amount hereof, be issued and delivered to the registered Holder hereof
unless a different name has been indicated below. If any shares of Common Stock
or any portion of this Note not converted are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all documentary,
stamp or similar issue or transfer taxes, if any in accordance with Section
14.02(f) and Section 14.02(g) of the Indenture. Any amount required to be paid
to the undersigned on account of interest accompanies this Note. Capitalized
terms used herein but not defined shall have the meanings ascribed to such terms
in the Indenture.

 

Dated:  

 

   

 

     

 

      Signature(s)

 

 

Signature Guarantee Signature(s) must be guaranteed by an eligible Guarantor
Institution (banks, stock brokers, savings and loan associations and credit
unions) with membership in an approved signature guarantee medallion program
pursuant to Securities and Exchange Commission Rule 17Ad-15 if shares of Common
Stock are to be issued, or

 

1



--------------------------------------------------------------------------------

Notes are to be delivered, other than to and in the name of the registered
holder. Fill in for registration of shares if to be issued, and Notes if to be
delivered, other than to and in the name of the registered holder:

 

(Name)

 

(Street Address)

 

(City, State and Zip Code) Please print name and address

 

Principal amount to be converted (if less than all): $        ,000 NOTICE: The
above signature(s) of the Holder(s) hereof must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

 

Social Security or Other Taxpayer Identification Number

 

2



--------------------------------------------------------------------------------

ATTACHMENT 2

[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]

OREXIGEN THERAPEUTICS, INC.

0% Convertible Senior Secured Notes due 2020

 

To: U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN 55107

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Orexigen Therapeutics, Inc. (the “Company”) as to the occurrence of
a Fundamental Change with respect to the Company and specifying the Fundamental
Change Repurchase Date and requests and instructs the Company to pay to the
registered Holder hereof in accordance with Section 15.02 of the Indenture
referred to in this Note (1) the entire principal amount of this Note, or the
portion thereof (that is $1,000 principal amount or an integral multiple
thereof) below designated, and (2) if such Fundamental Change Repurchase Date
does not fall during the period after a Regular Record Date and on or prior to
the corresponding Interest Payment Date, accrued and unpaid interest, if any,
thereon to, but excluding, such Fundamental Change Repurchase Date. Capitalized
terms used herein but not defined shall have the meanings ascribed to such terms
in the Indenture.

In the case of Physical Notes, the certificate numbers of the Notes to be
repurchased are as set forth below:

 

Dated:  

 

         

 

      Signature(s)      

 

      Social Security or Other Taxpayer       Identification Number      
Principal amount to be repaid (if less than all): $        ,000      
NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.

 

1



--------------------------------------------------------------------------------

ATTACHMENT 3

[FORM OF ASSIGNMENT AND TRANSFER]

For value received                      hereby sell(s), assign(s) and
transfer(s) unto                      (Please insert social security or Taxpayer
Identification Number of assignee) the within Note, and hereby irrevocably
constitutes and appoints                      attorney to transfer the said Note
on the books of the Company, with full power of substitution in the premises.

In connection with any transfer of the within Note, as defined in the Indenture
governing such Note, the undersigned confirms that such Note is being
transferred:

¨ To Orexigen Therapeutics, Inc. or a subsidiary thereof; or

¨ Pursuant to a registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or

¨ Pursuant to and in compliance with Rule 144A under the Securities Act of 1933,
as amended; or

¨ Pursuant to and in compliance with Rule 144 under the Securities Act of 1933,
as amended, or any other available exemption from the registration requirements
of the Securities Act of 1933, as amended.

 

2



--------------------------------------------------------------------------------

Dated:  

 

 

 

Signature(s)

 

Signature Guarantee Signature(s) must be guaranteed by an eligible Guarantor
Institution (banks, stock brokers, savings and loan associations and credit
unions) with membership in an approved signature guarantee medallion program
pursuant to Securities and Exchange Commission Rule 17Ad-15 if Notes are to be
delivered, other than to and in the name of the registered holder.

NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.

 

3